Title: From George Washington to Jonathan Trumbull, Sr., 8 September 1777
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters Newport [Del.] 8th Sept. 1777

I was yesterday honored with yours of the 1st instant—you have my thanks for your ready compliance with my requisition, thro’ Genl Putnam, for a Reinforcement to the important [posts] at Peeks kill, and it is an additional pleasure to me to find that you have also sent a Reinforcement to the Army.
Since General Howe’s debarkation at the head of Chesapeak Bay he has made very little progress, having only moved five or six miles from the Shore with strong grounds in his front. Our advanced Parties have had a small skirmish with his, but the damage on either side is considerable—Genl Howe’s plans are yet very mysterious, a few days ago he sent all his Tents and Baggage on board again, and his Ships have fallen

some distance down Chesapeak Bay. This can be for no other purpose but to go round to Delaware, and meet him there, as he can easily extend himself across the Isthmus which is narrow—this will be a strange maneuvre indeed, as it will be exposing his Ships to some danger upon the Coast, at this tempestuous Season, and should an accident happen to the Fleet he must be ruined—A little time must unfold his true Designs, which I trust we shall be able to baffle, as the Troops are in good Spirits, and the people of the Country shew an universal good will to oppose the common Enemy. I have the honor to be with sincere Respect and regard Sir your most obedient Servant

Go: Washington

